Title: From Thomas Jefferson to Marbois, 20 December 1781
From: Jefferson, Thomas
To: Barbé-Marbois (Barbé de Marbois), François


        
          Sir
          Richmond Dec. 20. 1781.
        
        I now do myself the honour of inclosing you answers to the quaeries which Mr. Jones put into my hands. I fear your patience has been exhausted in attending them, but I beg you to be assured there has been no avoidable delay on my part. I retired from the public service in June only, and after that the general confusion of  our state put it out of my power to procure the informations necessary till lately. Even now you will find them very imperfect and not worth offering but as a proof of my respect for your wishes. I have taken the liberty of referring to you my friend Mr. Charles Thompson for a perusal of them when convenient to you. Particular reasons subsisting between him and myself induced me to give you this trouble.
        If his Excellency the Chevalier de la Luzerne will accept the respects of a stranger I beg you to present mine to him, and to consider me as being with the greatest regard & esteem Sir Your most obedient and most humble servt.,
        
          Th: Jefferson
        
      